Order entered February 4, 2013




                                            In The
                                   Court of A ppeats
                           ifth istri t of Texas at Pallas
                                     No. 05-13-00140-CV
                                     No. 05-13-00141-CV
                                     No. 05-13-00142-CV

                        IN RE RENE ADOLPHO GUZMAN, Relator

                      On Appeal from the 195th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. C71-01677-N

                                           ORDER
                        Before Justices Moseley, Francis, and Fillmore

       The Court has before it relator’s petition for writ of mandamus. The Court requests that

real party in interest and respondent file any responses by February 14, 2013.


                                                   /s/     JIM MOSELEY
                                                           PRESIDING JUSTICE